Citation Nr: 0827212	
Decision Date: 08/12/08    Archive Date: 08/18/08

DOCKET NO.  07-06 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a rating in excess of 10 percent for a low 
back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1972 to August 1976 and from July 1989 to January 
1996.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by the 
Chicago, Illinois Department of Veterans Affairs (VA) 
Regional Office (RO).  In August 2007, a Travel Board hearing 
was held before the undersigned.  A transcript of that 
hearing is associated with the claims file.  In January 2008, 
the case was remanded for further development.


FINDINGS OF FACT

The veteran's service connected low back disability is not 
shown to have been manifested by forward flexion of the 
thoracolumbar spine limited to 60 degrees or less or combined 
range of thoracolumbar motion 120 degrees or less; muscle 
spasm or guarding severe enough to result in abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis is not shown; incapacitating episodes 
having a total duration of at least 2 weeks in a 12 month 
period are not shown; neurologic symptoms warranting a 
separate rating are not shown; and the spine is not 
ankylosed.


CONCLUSION OF LAW

A rating in excess of 10 percent is not warranted for the 
veteran's service connected low back disability.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.7, 
4.71a, Codes 5237, 5242, 5243 (2008).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (including as 
amended effective May 30, 2008, 73 Fed. Reg. 23353 (June 30, 
2008)).  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004). 

A May 2004 letter (prior to the decision on appeal) provided 
the veteran notice of evidence needed to support his claim 
and advised him of his and VA's responsibilities in the 
development of the claim.  This letter also advised him to 
submit relevant evidence in his possession.  While he was not 
provided prior notice regarding effective dates of awards 
(see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)), 
he is not prejudiced by the lack of such notice, as the 
instant decision does not address any effective date matters.  

In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the U.S. 
Court of Appeals for Veterans Claims (Court) found that, at a 
minimum, adequate VCAA notice in a claim for an increased 
rating requires that VA notify the claimant that, to 
substantiate such claim (1) the claimant must provide, or ask 
VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation.

The May 2004 VCAA letter does not contain the level of 
specificity set forth in Vazquez-Flores.  While there has 
been a notice defect which is presumed prejudicial, the Board 
finds that the veteran has not been prejudiced by such defect 
because the record reflects that he has substantially 
complete actual knowledge of any information mandated by the 
notice requirements which was not included in the notice 
provided, and has had ample opportunity to meaningfully 
participate in the adjudicatory process; he understands what 
is needed to substantiate the claim.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Specifically, the 
veteran's statements at the June 2004 VA examination, in a 
February 2007 statement, in testimony at the August 2007 
Travel Board hearing, and in statements at the March 2008 VA 
examination reflect actual knowledge of the applicable rating 
criteria, and the descriptions he provided regarding the 
effect the disability has on his employability and daily life 
indicate an awareness on his part that such information is 
pertinent in substantiating a claim for a higher rating.  In 
Vazquez-Flores the Court held that actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of 
what is necessary to substantiate the claim.  Vazquez-Flores, 
at 48, citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007).  Finally, the August 2004 rating decision includes 
discussions of the applicable rating criteria, and the 
criteria were set forth in further detail in the January 2007 
statement of the case (SOC).  Significantly, the case was 
readjudicated in the May 2008 supplemental SOC.

Regarding VA's duty to assist, all pertinent identified 
treatment records are associated with the veteran's claims 
file, and VA has arranged for him to be examined.  The 
veteran has not identified any pertinent evidence that 
remains outstanding.  VA's duty to assist is met.

Criteria, Evidence and Analysis

Initially, the Board notes all of the evidence in the 
veteran's claims file, with an emphasis on the evidence 
relevant to this appeal, has been reviewed.  Although the 
Board has an obligation to provide reasons and bases 
supporting its decision, there is no need to discuss, in 
detail, every piece of evidence of record.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must 
review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the 
relevant evidence where appropriate, and the analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4. The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
more closely approximates the criteria required for that 
rating. Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  In every instance where the schedule does 
not provide a 0 percent evaluation for a diagnostic code, a 0 
percent evaluation will be assigned when the requirements for 
a compensable rating are not met.  38 C.F.R. § 4.31.
Where entitlement to compensation has already been 
established and increase in disability is at issue, present 
level of disability is of primary concern.  See  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  However, staged ratings are 
appropriate when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  On close review of the 
entire record the Board found no distinct period during which 
the criteria for the next higher (20 percent) rating for low 
back disability were met.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Service connection for mechanical low back pain, rated 
noncompensable, was awarded by a May 1996 rating decision.  A 
November 1998 rating decision assigned a compensable 10 
percent rating.  The veteran submitted a claim for increase 
in May 2004.

On June 2004 VA examination, the veteran reported that his 
pain was 3 to 4/10.  He stated that climbing exacerbated the 
pain.  He indicated that his pain occurred daily.  He stated 
that his job at the Post Office required him to climb ladders 
and girders and go underneath machines, all of which 
exacerbated his back pain.  He stated that back pain 
disturbed his sleep and caused difficulty putting on his 
shoes and lacing them.  He could only drive one hour without 
pain, and was able to walk only two blocks without pain.  
Physical examination revealed that he was able to ambulate 
without assistive devices, and was able to stand on his toes 
and heels and squat.  Range of motion studies revealed 
flexion to 90 degrees without pain; extension to 25 degrees 
limited by stiffness, but without pain; right and left 
bending and rotation all to 30 degrees.  There was no 
limitation due to weakness, fatigability, incoordination or 
flare-ups.  The examiner noted that ranges of motion during 
passive, active and repetitive movements were the same.  
There was no noted effect on the veteran's usual occupation, 
nor were there any incapacitating episodes.  Neurological 
examination revealed strength in both the upper and the lower 
extremities was 5/5.  There was no muscle atrophy.  Reflexes 
of all upper and lower extremities were present and equal.  
Sensation to pinprick and light touch was present and equal 
in upper and lower extremities.  The diagnosis was mild 
degenerative joint disease of left sacroiliac joint.

VA records from July 2004 to April 2006 show intermittent 
treatment for low back disability, to include physical 
therapy.

At the August 2007 Travel Board hearing, the veteran 
testified that his low back disability interfered with 
strenuous activity (which his job requires), and that he now 
experienced left leg numbness and weakness.

On March 2008 VA examination, the veteran reported pain with 
bending, and some radiation to the lower extremities.  He 
denied bladder or bowel symptomatology.  Physical examination 
revealed normal gait and station.  He was able to stand on 
his toes and heels without difficulty.  He was able to squat 
without difficulty, and able to touch his toes from an erect 
position.  Range of motion revealed flexion to 90 degrees 
with complaints of discomfort at 50 degrees; extension to 25 
degrees with discomfort at 25 degrees (however he could 
complete the exercise to 30 degrees).  Right and left lateral 
rotation was to 30 degrees without difficulty or discomfort.  
Right and left lateral flexion was to 25 degrees with 
complaints of mild discomfort at 25 degrees.  Straight leg 
raising was equal bilaterally.  There was no evidence of 
atrophy.  There was normal range of motion of the hips, 
knees, and ankles.  Upon examination of the lumbosacral area, 
there was slight curvature compatible with a mild scoliosis 
with a convexity of the lower lumbar spine to the right.  The 
examiner noted: 

"The ranges of motion of the thoracolumbar spine during 
passive, active, and three-repetitive motions were the 
same without painful limitation.  There was no 
additional functional impairment due to pain, weakness, 
fatigability, incoordination, or flare-up.  No assistive 
devices were in place.  There are no incapacitating 
episodes or radiation of pain and no neurological 
findings or affect on the usual occupation or daily 
activities."

The veteran's service-connected low back disability may be 
rated under the General Rating Formula for Diseases and 
Injuries of the Spine (with separate evaluation for any 
neurologic abnormality) or based on Incapacitating episodes.  
See 38 C.F.R. § 4.71a, Codes 5242, 5243.  Given that the 
veteran has already been assigned a 10 percent rating for his 
low back disability, the focus is on criteria that would 
allow for a rating in excess of 10 percent.

The General Rating Formula for Diseases and Injuries of the 
Spine (General Formula) provides a 20 percent rating for 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees (or combined range of 
motion not greater than 120 degrees) or muscle spasm or 
guarding severe enough to result in abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  A 40 percent rating requires forward 
flexion of the thoracolumbar spine limited to 30 degrees or 
less or for favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent rating requires unfavorable ankylosis of 
the entire thoracolumbar spine.  A 100 percent disability 
rating is assigned for unfavorable ankylosis of the entire 
spine.  The combined range of motion refers to the sum of the 
ranges of flexion, extension, right and left lateral flexion, 
and right and left rotation.  See Note 2 following general 
Formula.  38 C.F.R. § 4.71a.

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides a 20 percent rating for 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months; a 40 
percent rating for incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks during the 
past 12 months and a 60 percent rating for incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months.  38 C.F.R. § 4.71a.

Note (1) to Diagnostic Code 5243 provides that, for purposes 
of ratings under Diagnostic Code 5243, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
38 C.F.R. § 4.71a.

On close review of the record, the Board found no distinct 
period of time during the appeal period when the veteran's 
service-connected low back disability was manifested by 
symptoms of a nature and gravity warranting a rating in 
excess of 10 percent. 

Incapacitating episodes of disc disease are neither shown, 
nor alleged; thoracolumbar forward flexion has consistently 
been greater than 60, and the combined range of motion has 
consistently been well above 120 degrees.  The veteran has 
not complained of muscle spasm, and none was noted on 
examinations.  Severe guarding has not been noted.  
Separately ratable neurologic symptoms are not shown.  The 
spine is not ankylosed.  The disability picture presented 
does not warrant a rating in excess of 10 percent under any 
applicable criteria.  

The Board has also considered whether the disability picture 
presented is such that referral for extraschedular 
consideration under 38 C.F.R. § 3.321 is indicated.  The 
veteran asserts (and the Board finds no reason to question) 
that his low back disability impacts adversely on his ability 
to engage in the more strenuous activities at work.  However, 
the degree of disablement shown is encompassed by the rating 
currently assigned.  As it is neither shown nor alleged that 
the low back disability has required frequent 
hospitalization, caused marked interference with employment, 
or involves any other factors of similar gravity which would 
render schedular evaluation inadequate, referral for 
extraschedular consideration is not indicated.  The 
preponderance of the evidence is against this claim; hence, 
it must be denied.


ORDER

A rating in excess of 10 percent for low back disability is 
denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


